Citation Nr: 1031872	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left 
eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from January 1951 to October 1952 
and from August 1954 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 (West 
2002) for a left eye disability claimed as due to VA treatment.  
In pertinent part, 38 U.S.C.A.          § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service- connected.  
A qualifying additional disability is one in which the disability 
was not the result of the Veteran's willful misconduct; and, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran; and, the 
proximate cause of the disability is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2009).  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R.     § 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

First, according to the February 2007 VA examination, the Veteran 
had surgery at a VA facility to remove a cataract from the left 
eye in September 2002.  He had a second and third surgical 
procedure in November 2003 and April 2004.  A review of the 
claims file fails to show that the September 2002 VA treatment 
records have been associated with the claims file.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Thus, the Board finds that the complete records 
of all treatment and evaluation of the Veteran for his eye 
disability at VA Medical Centers prior to November 2003 should be 
obtained and associated with the claims folder.  The Board points 
out that under 38 C.F.R.    § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).

Second, based upon the Veteran's testimony, it appears that his 
claim encompasses the issue of whether the September 2002 
cataract surgery caused the retinal detachment, which required 
the VA surgery and treatment in November 2003 and April 2004, and 
whether this potential chain of events caused the current left 
eye disability.  The February 2007 VA examiner did not address 
this issue; therefore, a remand is required.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain any outstanding VA treatment 
records, including those dated prior to 
November 2003, and associate them with the 
claims file.  The RO should specifically seek 
the surgical and follow-up treatment records 
from the September 2002 cataract surgery.  
All attempts to obtain the records should be 
documented in the claims file.

2.  Then, schedule the Veteran for a VA 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
VA treatment in September 2002 caused 
additional disability to the left eye, to 
include the retinal detachment and current 
left eye disability, if any; and, if so, 
indicate what the additional disability is 
and whether such additional disability was 
caused by VA carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault in furnishing this 
medical treatment, or was the result of an 
event that was not reasonably foreseeable.  
If there is additional disability and it is 
found to be reasonably foreseeable, the 
examiner should comment on whether there was 
informed consent given by the Veteran prior 
to the surgical procedure.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
VA treatment in November 2003 and/or April 
2004 caused additional disability to the left 
eye; and, if so, what the additional 
disability is and whether such additional 
disability was caused by VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault in 
furnishing this medical treatment, or was the 
result of an event that was not reasonably 
foreseeable.  If there is additional 
disability and it is found to be reasonably 
foreseeable, the examiner should comment on 
whether there was informed consent given by 
the Veteran prior to the surgical procedure.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  Thereafter, the RO should consider any 
additional evidence and readjudicate the 
Veteran's claim in light of all pertinent 
evidence and legal authority.  If the benefit 
sought on appeal remains denied, the Veteran 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the 
Veteran's claims.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

